Mr. President, allow me to say a few words of farewell and a few words of welcome. My words of farewell are for the outgoing President of this Assembly, Mr. Thom, whom I congratulate most cordially for the manner in which he has discharged his mission, during which he placed at the service of the United Nations all his generous energies, his political talents and his diplomatic abilities. My words of greeting are to welcome you, Mr. President, at the head of this General Assembly of the United Nations and to congratulate you, on behalf of my delegation and on my own behalf, on your election to the presidency. The political training and experience that we know you to possess and that have been displayed on many occasions, most recently in your wise leadership of the Third United Nations Conference on the Law of the Sea, your brilliant record of diplomatic service and, finally, your outstanding personal qualities are a guarantee of wise direction and inspiration for the work that this Assembly is now beginning. At the same time I wish to extend my congratulations to the officers of the General Assembly in view of the distinction, fraught with heavy responsibilities, that has been conferred on them.
88.	This Assembly, as a new proof of the universality of the Organization, has approved the admission to member-ship of the State of Seychelles. My Government warmly congratulates and welcomes it and we wish to maintain with it relations of friendship and co-operation in every field.
89.	At this time I am particularly pleased to pay a tribute of admiration and gratitude to our Secretary-General, Mr. Kurt Waldheim, on the completion of the first period of his term of office in a post of such significance for peace and stability in the world. Mr. Waldheim has always been equal to the discharge of that heavy responsibility. It is thanks largely to him and to his competence, prudence and impartiality, that the United Nations has been able to face up to this particularly sensitive period of its history.
90.	This is the first time that a Minister for Foreign Affairs of the Kingdom of Spain has addressed the General Assembly of the United Nations. My country is now going through a period of transformation of its internal organization which, because it is the will of the people of Spain, of the Government and of the Crown, will lead to the establishment of a democratic system based on the recognition of the principle of the sovereignty of the people.
91.	Therefore at the beginning of my statement in this forum I cannot fail to mention that aim as, of necessity, it influences the plans and achievements of our foreign policy. The Spain which its people and Government desire must acquire a new image and discharge a greater role in the concert of nations.
92.	It is our firm will, as our final objective, to make our national community more vigorous and united with all its characteristic diversity, and to combine freedom and diversity with older, and we are convinced that this community, a community which would offer that rare and constant unanimity in the understanding of its interests and to the subordination of its differences about which the Spanish writer Angel Ganivet spoke, would lead us to greater participation in international affairs and allow our voice to be heard more clearly on all those grave problems which are of concern of the community of nations.
93.	The Government of Spain is very much aware of the objective facts of the prevailing international state of affairs and the limitations imposed thereby. Spain, which belongs to a particular geographical area and has inherited cultural and historical ties, can today count on a certain potential that will enable it more readily to reconcile principles, interests and facts and to articulate and defend the permanent principles of the foreign policy of Spain effectively and with the utmost vigor.
94.	This Organization, the United Nations, came into being with the triple purpose of saving "succeeding generations from the scourge of war", reaffirming "faith in fundamental human rights, in the dignity and worth of the human person" and promoting "social progress and better standards of life". In substance, our common undertaking consists of defining new and more satisfactory margins of security, a security which will cease to bear the imprint of the alternatives in the distribution of balances and influences and will be based on the needs of mankind and on respect for his freedom and aspirations. In this fundamental task the Organization should have a double role. On the one hand, it should contribute to the standardization of rules of conduct which are generally accepted in the international community and adjust those rules to the needs of a pluralistic, changing, moving world. On the other hand, it should facilitate the collective legitimization of the expectations and aspirations of mankind at the cross-roads.
95.	These ideas constitute for us a point of reference and an expression which should be the nucleus and nerve-center of our efforts. The kind of security that had as its only objective the avoidance of war was always futile. Behind hostile conflicts, the symptoms of profound diseases, lie the unjust situations which provoke and feed them. We would be gravely mistaken in our actions if, in seeking security, we were not to combine the necessary maintenance of peace with effective implementation of, and true respect for, all human rights, the only solid foundation for a real peace, and with firm co-operation on a world-wide level, which would lessen injustices and shorten the distances between communities and individuals.
96.	With regard to the maintenance of peace, Spain notes the existence of a positive fact: the three decades that have passed since the end of the Second World War have not witnessed any generalized conflict. Man in the 1970 s has undoubtedly a deeper sense of security than in the 1950 s or in the 1960 s. The existence of this Organization has contributed to this, as has the dissuasive effect of a possible conflagration which, as it would of necessity be nuclear, would be cataclysmic.

97.	All this is encompassed in one reality: the process of the polarization of world political forces, the formation of Which Spain followed from afar, since we did not participate in the Second World War, and of which we were more a passive than an active witness. This polarization has swung from side to side in what we might call the great argument of modern times, oscillating according to the mood of the times and the rhythm of underlying tensions from the 
initial dangers of the "cold war" to the improved methods of accommodation which we know as "detente".
98.	That Spain which today I have the honor to represent does not wish to be, nor can it be, a mute witness to things that affect or may affect us very directly. We are European and Western by vocation and geography; we are part of the cultural and political family from which we derive our philosophy and to which our system of beliefs and values is related. We are aware of the existence of a divided world, and we have a limited hope in detente, because the more painful asperities of the cold war have given way to more bearable forms of coexistence; because, while ideological confrontation subsists, some means of possible co-operation and understanding have been opened up; and because, finally, this is perhaps the method most in accord with historical fact that we have found to keep the intensity of conflicts from resulting in armed encounters.
99.	But a static consideration of detente runs the risk of undermining and eroding one of the essential functions of the United Nations-that of being an instrument of pacification in international life because, basically, we must sincerely recognize that detente means nothing more than a more advanced stage of the former concept of the balance of power. In it elements subsist which we should like to see progressively banished from international relations: the division of the world into zones of influence, the maintenance and even the increase in level of armaments, and the persistence of armed conflicts in certain areas which are sometimes merely a concentration of tensions of a greater magnitude.
100.	For Spain, a Mediterranean country, those open or concealed conflicts which today gravely jeopardize peace and stability in the mare nostrum are direct threats to the security of the region and, consequently, to world security. We give maximum priority to our concern with the objective of a prompt and satisfactory solution of the Middle East conflict on the necessary basis of Security Council resolutions 242 (1967) and 338 (1973) and with the inclusion of three equally necessary and interdependent elements: the withdrawal of Israel from all occupied Arab territories; international recognition and guarantee of the frontiers of all the countries of the region; and recognition of the national rights of the Palestinian people. We wish to believe that a negotiated solution to the conflict on these bases is not far off, although we must, with profound alarm, recall the dispute that has for months afflicted Lebanon and that has introduced new factors of uncertainty in the area, taking a very high toll of human lives.
101.	In the Mediterranean we also recall the continuation of .the crisis in Cyprus which, with the instability and suffering it brings, continues to be a serious threat to the sovereignty, integrity and independence of a State Member of this Organization.
102.	In southern Africa, neglect of the basic obligations of the Charter has so far created circumstances of the utmost gravity. Peaceful coexistence between the countries of the area requires the elimination of any policy not based on the scrupulous respect of human rights. It is my hope that the important advance in the solution of the problem of Rhodesia, to which so much has been contributed by the
Secretary of State of the United States, will be consolidated by a process which will, without reservations or qualifications, establish the right of the peoples to self-government on the basis of the principle of majority rule while guaranteeing the rights of the minority.

103.	The persistence and multiplication of localized conventional conflicts have been one of the most dangerous characteristics of the international community in the present decade. Such conflicts are tolerated without thought and, sometimes, selfishly, as a lesser evil and a substitute for an irreversible nuclear confrontation. They nevertheless create a threatening dialectic of unforeseeable consequences; in turn, they are directly fostered by something that has ceased to be the natural activity of the military industry and has become an unbridled arms race. We cannot dissociate the idea of security from that of disarmament, nor envisage the indefinite maintenance of a paradoxically armed detente. In the precarious state in which we find ourselves, we are still obliged to recognize the need to maintain our respective arsenals in the conditions which each State considers sufficient for the defense of its immediate security. We believe, nevertheless, that this trend should be radically altered, as soon as possible and with the decisive participation of the United Nations.
104.	The bilateral or multilateral efforts which are being made, even though we recognize that the results are limited for the time being, deserve our full attention and support. But, since those efforts are restricted as regards the number of the negotiators, they can never replace the general conference that should be held under United Nations auspices before 1980-as was recently proposed at the Fifth Conference of Heads of State or Government of Non- Aligned Countries in Colombo to establish basic principles and make commitments so as to pave the way for substantive negotiations on general and complete disarmament under effective international control.
105.	On the other hand, along the way to security, Spain believes in the need to strengthen security systems at the regional level. That is why we actively participated in the Conference on Security and Co-operation in Europe and intend to continue that participation with renewed effort at all its later meetings. Therein we find the beginnings of a negotiation to replace confrontation and a unitary concept of security which covers all aspects of that term.
106.	While the maintenance of peace constitutes one aspect of security, another essential element is human rights. Ultimately, the last beneficiary of security is man himself. But man today, in large sectors of our world, suffers from a wounded dignity and an insufficient recognition of his human rights. United Nations bodies, in conformity with the purpose of the establishment of the Organization, have not faltered in their mission to promote and favor the universal enjoyment of those rights, in the conviction that it is only by guaranteeing the effective exercise of those rights that it will be possible to build peace and stability among nations on indestructible foundations. The Government of Spain has endorsed those purposes and, as its representative, tomorrow I shall sign the International Covenant on Civil and Political Rights and the International Covenant oh Economic, Social and Cultural Right? of 1966. With that act the Government of Spain wishes to express its firm will to make respect for human rights and fundamental freedoms a corner-stone of its domestic and foreign policy.
107.	Today more than ever firm action is needed for the defense and international furtherance of human rights, and for this task the universal community of nations, embodied in this Organization, will always have the favor, support and endorsement of Spain. The international order is undergoing an accelerated process of humanization and in this we see one of the most promising signs of change and transformation in our universe.
108.	An intolerable kind of violation of human rights in our time is terrorism, which disregards even the innocent victims and constitutes not only an attack on human rights but also a threat to the sovereignty of States by subjecting them to unacceptable blackmail and pressures. It is urgent for the international community to undertake co-ordinated action to prevent those deeds and to eliminate their causes. My delegation will support every initiative for creating appropriate international instruments and for achieving that purpose.
109.	Finally, within this chapter on human rights, I should like to mention the problems entailed in emigration, where human and family considerations are so interlinked with social, economic and labor factors. Here one premise must clearly prevail: everything must be subordinated to the dignity of the emigrant as a human being. It would be a grave threat to that dignity to consider the labor of the emigrant as mere merchandise subject to the fluctuations of the law of supply and demand of international labor. It is precisely in these moments of world-wide economic and labor crisis when the international community must most of all guarantee the emigrant's right to security and stability of labor.
110.	I stated at the beginning of my statement that together with peace and respect for human rights it is essential to achieve meaningful international co-operation.
111.	It can quite rightly be affirmed that co-operation is the infrastructure of security, an affirmation which in our times acquires its full significance when we view the profound crisis which the world economic order is under-going. But in the course of the last 12 months some significant events have taken place, which Spain cannot fail to mention, in would economic relations and, more particularly, with respect to the new courses of co-operation which have been opened up by the dialog with the developing countries.
112.	Starting with the seventh special session in September last year and because of the general recognition of the fact that growth of the world economy cannot continue to render more acute the imbalance between the industrialized and the developing countries without endangering international peace and , security, it has been possible to lay down more sincere conditions for continued dialog, a dialog which must start with the need to build a new economic order on the basis of the requirements of international co-operation so that the concept of sovereignty may be reconciled with the urgent needs of an interdependent world.
113.	The elements of the new dialog and the reasons for hope should not, however, cause us to forget the immediate state of affairs. We have not yet completely overcome the effects of the major depression which the world economy has suffered since the end of 1973. Economic and social progress, which is one of the principal objectives of this Organization, today requires a global approach which can only be achieved by concerned action on the part of all institutions of the United Nations system.
114.	In this spirit, Spain, clearly aware of its role as a country in the process of economic development, although we have been very gravely affected by the consequences of the crisis, is participating in the Conference on International Economic Co-operation in Paris. That Conference, with all its limitations, must be regarded as a step forward in the joint consideration of world problems in this fields of economics and co-operation, so long as its agreements can later be endorsed in universal forums and implemented by the international community.
115.	Along these lines and quite apart from any evaluation of the results of the fourth session of UNCTAD, which this Assembly will take up, my Government wishes here to repeat its support for the declaration made on the occasion of the closure of UNCTAD by 16 European countries, including Spain,  a declaration which, in my opinion, represents a milestone of paramount importance by recognizing the need for an integrated study of the subject of raw materials so as to put that subject in its right place in the new international economic order.
116.	My Government realizes and acquiesces in the vast universal importance of this new co-operation and we are prepared to participate in it in every forum to the best of our ability. Urgent needs persist, and among them is the need for assistance for development channeled through the United Nations. In this respect we hope that the steps taken for the establishment of an International Fund for Agricultural Development will prove positive. Spain has already announced its intention of contributing to that Fund.
117.	It has been a matter of special satisfaction for my Government to sign the Barcelona Convention,  which started a genuine plan of action with specific regional application to combat the pollution of the environment in the Mediterranean area. My Government considers that a regional approach to this problem can very effectively assist in solving the problems of the environment at a world-wide level.
118.	My Government is also pleased with the establishment of the World Tourism Organization, which, by decision of its members, has established its headquarters in Madrid. In expressing our satisfaction at that decision and in expressing our appreciation for the confidence placed in our country as the headquarters of that Organization, I wish to repeat the firm willingness of my Government to offer its knowledge of the subject and its complete co-operation for the solution of the problems of world tourism.
119.	My Government also intends to participate actively in the international conference on debt to be held at the beginning of 1977. The question of debt-financing is particularly acute for solving the financial problems of the developing countries, and unless we arrive at a formulation in principle that could be of general application, all those countries will encounter an overwhelming obstacle in their struggle for economic improvement.
120.	Spain, which is a maritime country par excellence and which has national interests to protect, attaches the utmost importance to the success of the Third United Nations Conference on the Law of the Sea, which has just concluded its fifth session and has scheduled another session for May and June of next year. It is our hope that the Conference will be able to draft a treaty on the multiple and complex aspects of the law of the sea, which will duly take into account the genuine and legitimate interests of the various States, and consequently will be generally accepted. We trust that at the next session it will be possible to overcome existing difficulties and that there will be a genuine spirit of negotiation and co-operation. I can assure Mr. Amerasinghe and at this point I address him also as President of the Conference on the Law of the Sea-that the delegation of Spain will always be ready to co-operate with him.
121.	While Spain understands and acquiesces in the need for effective international co-operation, at the same time it recognizes and nurtures, as a particular and constant guideline of its foreign policy, the special links between Spain and the Iberian-American republics. As we see it, the fact that we belong to Europe, in the unification of which we wish to take part, does not exclude those strong ties; indeed we would cut ourselves off from Europe if we did not actively and consciously consider it an important part of our European task to contribute to a better European understanding of Iberian-American affairs. Spain believes that it understands those affairs because it feels solidarity with those countries as with its family; and we think that we can bring other countries not so circumstanced to a greater understanding of them. My country does not claim that it would take on functions to which it has not been called, nor offer services that have not been requested, but nor can it forget its own history and family ties. That is why I should like to say, for what it may be worth for better understanding between these two great regions of the world, that in every possible dialog between Iberian- America and Europe, Spain, which continues to be European, will never cease to be Iberian-American as well.
122.	In this policy of solidarity with Iberian-America, my country considers it essential to make a cultural synthesis of our affairs, without losing sight of our wealth of differences, to intensify the necessary and vital transfer of technology and to seek a satisfactory readjustment of the terms of trade. Spain commits itself to endeavoring to attain these goals.
123.	Lastly, in the same policy of solidarity, we are pleased at the prospects opened by the declaration on the
Panama Canal which was unanimously adopted by the General Assembly of the Organization of American States at its sixth regular session held in Santiago, Chile, from 4 to 18 June 1976. The course of bilateral negotiations on this matter, as well as in regard to Belize, leads us to expect fruitful results, for which we fervently hope. The same holds true for the problem of the Malvinas Islands. In all these cases, I hope that our Iberian-American brothers realize that Spain is always with them.
124.	We are likewise committed to friendship with the Arab peoples. Our support for the just causes of the Arab nation remains unalterable, and I am pleased to proclaim it so today. Our cultural links and the fund of friendship and mutual understanding show us the political ways and means and plans of co-operation which are called for today.
125.	One subject which has been considered as a priority by this Organization and to which I shall devote a few comments is decolonization. Spain, which in former times extended its political action over the entire world, has brought to an end its history as a colonial Power, reversing a process which was started in past centuries. Freed from that responsibility inherited from history, we have this year for the last time transmitted information to the Secretary- General of the United Nations, as prescribed in Article 73 of the Charter, in our capacity as an administering Power of a Non-Self-Governing Territory for the period ending on 26 February 1976. On that date we officially communicated to the Secretary-General the information that Spain had ceased all its international obligations with respect to the Sahara [A/31/56]. The General Assembly had already taken note of this when it adopted resolution 3458 B (XXX). Stability in that geographical area and the achievement of forms of co-operation in the Maghreb, which would do so much to promote the well-being and development of the peoples of the region is of general interest.
126.	Decolonization has been one of the major achievements of the United Nations and it is perhaps the outstanding event of international life in the twentieth century. Nevertheless, remnants of colonialism continue to exist; the flagrant example of Gibraltar represents a breach of the territorial integrity of my country. I wish here to recall the words of His Majesty the King of Spain when, in the first message from the Crown, he fully espoused that cause, recalling that for generations we Spaniards have struggled to restore the territorial integrity of our country.
127.	The perpetuation of this colonial situation, supposedly in accordance with the wishes of a population to which Spain, through Great Britain, has repeatedly offered every kind of guarantee of their legitimate interests, is so preposterous and artificial, at a time when realism and goodwill are resolving far more difficult problems, that it is essential and urgent for Great Britain and Spain in the near future to find a way to re-establish the unity and territorial integrity of Spain. That this can be done without forgetting the legitimate interests of the residents of the area is something that Spain abundantly demonstrated by making generous proposals for a solution to the British Government, 10 years ago now, proposals which were never seriously taken into account and which Spain is at all times ready to reformulate in terms of the present circumstances.
128.	I shall not here repeat the history of the consideration of this item at the United Nations, a history which owes so much to the exemplary figure of one of my predecessors in the Ministry for Foreign Affairs, Mr. Fernando Maria Castiella. I merely wish to point out that the relevant resolutions of successive General Assemblies urging negotiations for the definitive settlement of this colonial problem have not yet been put into practice. The Government of Spain has been and is always prepared to begin these negotiations and to find a means for the solution of the problem.
129.	I shall now conclude with a few considerations on this Organization, which, with difficulties and contra-dictions, with limitations and doubts, has for three decades discharged an essential and valuable negotiating and pacifying function in the international community. For this function to attain its greatest dimensions and to fulfill its potential, it is essential that all Members realize the historic mission incumbent on them to improve the United Nations mechanism. I shall not go into the details of some items which will duly be dealt with by the various Committees, but I wish to reaffirm the determined will of the Government of Spain to participate fully in this effort at renewal, whether it is the important task of the Charter review, that of strengthening the role of the Security Council in accordance with paragraph 10 of resolution 2734 (XXV), that of the establishment of a system of permanent vigilance over peace or that of establishing, within the Economic and Social Council, a permanent world economic commission.
130.	But the improvement and institutional updating of the United Nations will not in itself suffice to allow the Organization to discharge the functions incumbent on it in the world of today. It is necessary that there be an energetic political will among the Member States to overcome what the Secretary-General described as the old systems of conduct, which tend to place the United Nations at the service of particular and incidental policies of Governments. Only in this way will we be able to create the dynamic instrument of institutionalized co-operation which the world needs.
131.	The President of this session of the General Assembly may rest assured that the co-operation of Spain in the pursuit of all these lofty purposes will never be found wanting, so that this thirty-first session of the General Assembly may constitute an important step forward along the path this Organization is following for the common good of the international community.
